DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 48-52, 58-62 are allowed with the examiner’s amendment as follows:
EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David E. Bennett (Reg. No. 32,194) on 04/30/2021.

Claims have been amended as follows:
54.	(Canceled)
55.	(Canceled)
56.	(Canceled)
57.	(Canceled)
64.	(Canceled)
65.	(Canceled)
66.	(Canceled)
67.	(Canceled)



REASONS FOR ALLOWANCE
3.	The present invention is directed to select a transport block size in a communication system supporting variable TTI length.
		Tiirola et al (US 20180270794 A1) discloses a shortened transmission time interval (S-TTI) for uplink data transmission (PUSCH). The first symbol of S-TTI is used for the reference signal transmission. The bandwidth for the short PUSCH (Y(i)) is calculated/obtained from the bandwidth of a legacy PUSCH (X(i)) and the number of data symbols in the short PUSCH (Fig. 2, Par 0042-0049).
		Tiirola does not explicitly disclose to “calculate, based on an allocation bandwidth for the data transmission and based on the number of data symbols included in the TTI, a number of data Resource Elements (REs) in the TTI; select the TBS, from a data structure, based on the calculated number of data REs”.
		Kim et al (US 20190223204 A1) discloses to select a transport block size for sTTI based on the PRB (physical resource block) of a legacy table. The number of PRB for STTI (NPRB,s) is determined based on the correlation between the STTI length and the normal TTI length. Then the transport block size (TBS) for the STTI is determined by applying NPRB,s to a value of NPRB in a legacy TBS table for 1 ms TTI (Table 11, Par 0205-0206).
		Kim does not explicitly disclose to “calculate, based on an allocation bandwidth for the data transmission and based on the number of data symbols included in the TTI, a number of data Resource Elements (REs) in the TTI; select the TBS, from a data structure, based on the calculated number of data REs”.

The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473